Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 02, 2022 has been entered.
 Claim Status
	Claims 1-12 and 14-38 are currently active in the application with claim 9 being amended, claim 13 being cancelled and claims 1-8 and 21-38 being withdrawn by the Applicant.
	Response to Amendment
	Applicant’s amendments of June 02, 2022 have been carefully considered and found to be sufficient in overcoming the rejection of the claims over 35 USC 112(b) and therefore, this rejection has been withdrawn.  The amendments, however, did not place the application in condition of allowance as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Liu and further in view of Goyal, et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset and Nagashima et al. (US 2015/0246342) hereafter Nagashima.
Considering Claim 9, Liu discloses that nickel, cobalt and iron catalysts are useful for catalytic methane decomposition (Introduction).  Liu also discloses a process of producing an iron-based catalyst comprising red mud which is a bi-product of the aluminum process industry wherein the red mud comprises iron and aluminum (Introduction) wherein the process includes:
Drying, grinding and sieving the red mud to a size less than 75 microns. Adding the ground red mud to deionized water, sonicating the mixture and adding hydrochloric acid to produce a solution. Heating the solution to 60°C and stirring for two hours. Dissolving iron nitrite in anhydrous ethanol before adding it to the heated solution of red mud.
Precipitating the solution by adding aqueous ammonia until a pH of 8 is reached, thereby producing a precipitate.
Filtering and washing the precipitate before drying it at 105°C and calcining it at 600°C for two hours to produce a solid catalyst.
Reducing the solid catalyst with hydrogen at 600°C for 4 hours.
Grinding the solid to a particle size of less than 75 microns.  (Experimental).
Although Liu discloses that both nickel and iron are effective catalysts for methane decomposition as discussed above, Liu does not disclose incorporating nickel in addition to the iron in producing the catalyst or the quantity of nickel to be utilized for dry reforming of methane.
	Basset discloses a methane decomposition catalyst comprising nickel and iron to produce hydrogen [0007], [0029] and [0048] which may utilize red mud as the support [0059].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate nickel with the iron of Liu for producing a methane decomposition catalyst.  The ordinary skilled artisan would be motivated to do so as Basset discloses the combination to improve the economy of hydrogen production [0029].
	Nagashima discloses the use of a nickel-based supported catalyst wherein the support comprises alumina and the catalyst being at least one of nickel and cobalt and wherein the nickel is present from 0.001% to 20% by mass which is utilized to convert methane and carbon dioxide to CO and H2 (syngas) [0002], [0010], [0012], [0013] and [0021] which is known as dry reforming.  Nagashima further discloses that methane is converted to syngas at 69% after 20 hours of operation with a molar ratio of CO2/CH4 of 1:1 (Table 1, [0123] and [0126]).  The ordinary skilled artisan would recognize that methane is CH4 and therefore it would be obvious to one of ordinary skill in the art before the effective filing date that the hydrogen production would be at the same level.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nickel content of Nagashima to incorporate nickel into the iron-based catalyst of Liu as taught by Basset.  The ordinary skilled artisan would have been motivated to do so to reform methane to hydrogen desired by both Nagashima [0030] and Basset by dry reforming with Bassett disclosing that the combination improves the economies of hydrogen production [0029].
	Goyal discloses a method of making a nickel-based catalyst wherein a source of each metal (i.e. Ni, Al, Mo) is combined with a suitable solvent such as ethanol so that the metal is dissolved into solution with each separate metal being combined in a suitable solvent such as ethanol and/or a suitable acid [0040].
Goyal further discloses combining the various solutions and mixing the combined solutions [0041] and removing the solvents, drying the solids [0042] and calcining the solids [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the nickel of Goyal into the precipitation process of Liu to also incorporate nickel in addition to the iron so as to generate a catalyst for hydrogen generation from methane.  The ordinary skilled artisan would have had a reasonable expectation of success as both Liu and Goyal utilize ethanol as a solvent and add an acid to a mixture with both iron and nickel capable of generating hydrogen from hydrocarbons.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 10, the significance of Liu, Goyal and Nagashima as applied to Claim 9 is explained above.
Liu discloses the use of de-ionized water (Experimental).
Considering Claim 11, the significance of Liu, Goyal and Nagashima as applied to Claim 9 is explained above.
Liu discloses the use of HCl (Experimental).
Considering Claim 12, the significance of Liu, Goyal and Nagashima as applied to Claim 9 is explained above.
Liu discloses the use of iron nitrate (Experimental) but does not disclose the use of nickel nitrate.
Goyal discloses the use of nickel nitrate which is dissolved in ethanol [0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use nickel nitrate to add to the iron nitrate of Liu for forming a hydrogen-generating catalyst.
Considering Claim 13, the significance of Liu, Goyal and Nagashima as applied to Claim 9 is explained above.
Liu discloses the use of ammonia to raise the pH of the mixture to a pH of about 8 (Experimental).
Considering Claim 14, the significance of Liu, Goyal and Nagashima as applied to Claim 9 is explained above.
Liu discloses filtering, washing and drying the precipitate prior to calcining the precipitate (Experimental).
Considering Claim 15, the significance of Liu, Goyal and Nagashima as applied to Claim 9 is explained above.
Liu discloses the drying is conducted at 105°C (experimental) which meets the limitation “about 100°C” utilized in the instant claim.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 16 and 17, the significance of Liu, Goyal and Nagashima  as applied to Claim 9 is explained above.
Liu discloses that the washed and dried precipitate is calcined at 600°C for 2 hours (experimental) which meets the instant limitation of “about 4 hours with the temperature falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 18, the significance of Liu, Goyal and Nagashima as applied to Claim 9 is explained above.
Liu discloses that the red mud was ground and sieved to a size of less than 70 microns both before and after forming the catalyst (Experimental) falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 19, the significance of Liu, Goyal and Nagashima as applied to Claim 9 is explained above.
Liu discloses a finished catalyst having a surface area of 62 m2/g to 81 m2/g (Table 2) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Li in view of Goyal et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset and Nagashima et al. (US 2015/0246342) hereafter Nagashima as applied to Claim 9 and further in view of Boudreault et al. (US 2014/0369907) hereafter Boudreault.
Considering Claim 20, the significance of Liu, Goyal and Nagashima as applied to Claim 9 is explained above.
Liu discloses alumina, silica, iron oxide and calcium oxide falling within or overlapping the instantly claimed ranges and also demonstrates that red mud has varying compositions (Table 1).  Liu does not disclose titania falling within the instantly claimed range.
Boudreault discloses that red mud is a generalized term which can comprise a wide range of compositions wherein titania may be found from 0% to about 25% [0120] thereby encompassing the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the composition of the red mud to possess the instant range of titania as taught by Boudreault.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed June 02, 2022 have been fully considered but they are not persuasive.
Galocsy has been removed as prior art and therefore arguments so directed will not be address below.
Applicant’s amended instant claim 9 by identifying a particular order to the steps and argues that none of the cited prior art discloses the order of steps and precipitating the red mud catalyst by adding aqueous ammonia.  The Examiner points out that the claim is still comprising and therefore additional steps are permitted.  Additionally, with the exception of separating preparing a nickel solution, Liu discloses the method steps including utilizing aqueous ammonia (Experimental).
In response to applicant's arguments beginning on page 8 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argues beginning on page 8 that the ordinary skilled artisan would not ignore the preparation methods of Basset and Nagashima.  These were not utilized to teach the particular method steps which were taught by Liu.  Basset was utilized to teach the use of a nickel/iron/red mud catalyst for methane decomposition which improves the efficiency of the decomposition and Nagashima was utilized to teach dry reforming reaction conditions as well as that nickel was utilized.  Goyal was utilized to teach that it is known by the ordinary skilled artisan that separate solutions of catalytic precursors may be prepared and then combined with the precursor solution of Liu.  Liu discloses mixing and precipitating by adding aqueous ammonia as discussed above.  Therefore, the above rejection of claim 9 does not singularly use Basset, Nagashima and Goyal to teach the steps but were utilized to teach other limitations.
Conclusion
Claims 9-12 and 14-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732